DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Amendments submitted on 12/07/2022 have been considered and entered.  Claims 1, 2, 4, 7 and 8 have been amended.  Therefore, claims 1-10 are now pending in the present application.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Peter (DE 102006009088 A1).
Regarding claim 1, Peter discloses an electronic parking brake device (note fig. 2 and the abstract) comprising: 
a plate part having a brake shoe (3, 4 in fig. 1) rotatably mounted thereon; 
a housing part (5, 6) mounted on the plate part and configured to guide hydraulic pressure; 
a motor part (7, 9, 10) mounted on the housing part, and driven when power is applied thereto; 
a piston part (13, 14) mounted on the housing part, and configured to be moved by hydraulic pressure (note line 15 and pressure P in fig. 2) so as to operate the brake shoe, the piston part comprising a pair of piston rod parts (13, 14) inserted into the housing part; and 
an operation part (11, 20) embedded in the housing part, disposed between the piston parts, and driven by the motor part so as to push the piston rod parts, 
wherein the operation part (11, 20) comprises a pair of operation pressurization parts (20), and each of bottoms of the operation pressurization parts (20) is rotated to be away from each other to push the piston rod parts (note when the operation part 11 moves downward and causes the rolling elements 20/the operation pressurization parts to rotate, wherein one of them rotates into counterclockwise and the other one rotates into clockwise, and thus each of bottoms of the rolling elements 20/ the operation pressurization parts is rotated to be away from each other).
Re-claim 2, Peter discloses the housing part (5, 6) comprises: 
a body (5a) having the motor part mounted therein; 
a body operation hole (note 12 in fig. 2) formed in the body, and forming a side-to-side moving space of the piston part; 
a body hydraulic hole (note where the hole where line 15 is inserted as shown in fig. 2) formed in the body and configured to guide hydraulic pressure and communicate with the body operation hole; and 
a body operation insertion hole (note the hole of 5a where the motor part of 7 is inserted as shown in fig. 2) formed in the body, and forming an insertion space of the motor part.
Re-claim 3, Peter discloses the motor part (7, 9, 10) comprises: 
a motor case (7) mounted on the housing part; 
a motor driver embedded in the motor case, and driven when power is applied thereto; and 
a motor shaft (9) rotated by the motor driver, and configured to move the operating part.
Re-claim 4, Peter discloses the piston part (13, 14) further comprises: 
a piston support part (note the parts where the brake shoes 3 and 4 are supported as shown in fig. 2) formed at one end of each of the piston rod parts, and supporting the brake shoe; and 
a piston transfer part (note the area where the parts 20 are disposed in as shown in fig. 2), each formed at the other end of the piston rod part such that the operation part (20) is inserted into the piston transfer part, and configured to transfer a rotational force of the operation part.
Re-claim 5, Peter discloses the piston transfer part comprises: 
a transfer seating surface (note the bottom surface portion of the piston where the operation part 20 is seated) having the operation part seated thereon; 
a transfer curved surface (note the mid curved surface portion of the piston where the operation part 20 is located) the having a curvature at an end of the transfer seating surface; and 
a transfer inclined surface (note the top surface portion of the piston where the operation part 20 is located) formed in an oblique direction from the transfer curved surface, and configured to restrict the operation part from rotating and separating.
Re-claim 6, Peter discloses the operation part (20) is brought into surface contact with the transfer curved surface, and rotated.

Allowable Subject Matter
Claims 7-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The examiner notes that the prior arts do not disclose “an operation restoration part configured to provide a restoring force to the operation pressurization part” as recited in claim 7. 

Response to Arguments
Applicant's arguments filed 12/07/2022 have been fully considered but they are not persuasive. 
Regarding claim 1, the applicant argues that Peter fails to disclose a piston part mounted on the housing part, and configured to be moved by hydraulic pressure so as to operate the brake shoe, the piston part comprising a pair of piston rod parts inserted into the housing part; and an operation part embedded in the housing part, disposed between the piston parts, and driven by the motor part so as to push the piston rod parts, wherein the operation part comprises a pair of operation pressurization parts, and each of bottoms of the operation pressurization parts is rotated to be away from each other to push the piston rod parts as recited in the claim.  The examiner disagrees.  As set forth above, Peter clearly discloses a piston part (13, 14) mounted on the housing part, and configured to be moved by hydraulic pressure (note line 15 and pressure P in fig. 2) so as to operate the brake shoe, the piston part comprising a pair of piston rod parts (13, 14) inserted into the housing part; and 
an operation part (11, 20) embedded in the housing part, disposed between the piston parts, and driven by the motor part so as to push the piston rod parts, 
wherein the operation part (11, 20) comprises a pair of operation pressurization parts (20), and each of bottoms of the operation pressurization parts (20) is rotated to be away from each other to push the piston rod parts (note when the operation part 11 moves downward and causes the rolling elements 20/the operation pressurization parts to rotate, wherein one of them rotates into counterclockwise and the other one rotates into clockwise, and thus each of bottoms of the rolling elements 20/ the operation pressurization parts is rotated to be away from each other).  Therefore, it is clear that Peter discloses all of the limitations as recited in claim 1, and thus the rejections are proper and valid. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHBUBUR RASHID whose telephone number is (571)272-7218. The examiner can normally be reached Monday - Friday 9am to 10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ROBERT SICONOLFI can be reached on 5712727124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHBUBUR RASHID/Examiner, Art Unit 3657                                                                                                                                                                                                        
/Robert A. Siconolfi/Supervisory Patent Examiner, Art Unit 3657